Case 4:20-cv-03610 Document 19 Filed on 05/13/21 in TXSD Page 1 of 5
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    May 13, 2021
                                                                                 Nathan Ochsner, Clerk

                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

       STATE OF TEXAS                        § CIVIL ACTION NO.
                  Plaintiff,                 § 4:20-cv-03610
                                             §
                                             §
                 vs.                         § JUDGE CHARLES ESKRIDGE
                                             §
                                             §
       ONE 2005 RAYTHEON                     §
       AIRCRAFT COMPANY                      §
       HAWKER 800XP, and all                 §
       logs, certificates and books listed   §
       in seizure notice,                    §
                            Defendant.       §

                       OPINION AND ORDER ON REMAND
            The motion by Plaintiff the State of Texas to remand this
       action to Texas state court is granted. Dkt 6.
            This is a civil-forfeiture action under Chapter 59 of the Texas
       Code of Criminal Procedure. As such, it is an in rem proceeding
       against contraband. State v Silver Chevrolet Pickup, 140 SW3d 691,
       692 (Tex 2004, per curiam), citing Hardy v State, 102 SW3d 123,
       126–27 (Tex 2003). Contraband is defined as “property of any
       nature” that is used or intended to be used in the commission of
       certain enumerated felonies. Tex Code Crim Proc art 59.01(2);
       see also Silver Chevrolet Pickup, 140 SW3d at 692.
            The State seized Defendant One 2005 Raytheon Aircraft
       Company Hawker 800XP Aircraft and all of its logs, certificates,
       and books in August 2020. It then filed a notice of seizure and
       intended forfeiture in Texas state court in September 2020,
       alleging that Defendant and its accompanying documentation are
       subject to forfeiture as contraband as defined above. See Dkt 1-3
       at 4. It further alleged that the following persons and entities own,
       operate, and/or possess Defendant:
Case 4:20-cv-03610 Document 19 Filed on 05/13/21 in TXSD Page 2 of 5




                 o    Global Jets, LLC, a corporation doing business in
                      Texas as a trustee owner of the Aircraft;
                 o    Pibsa Ignerios Construccion Industrial, a foreign
                      corporation doing business in Texas as an owner
                      and operator of the Aircraft;
                 o    Victor Gilberto Alverez Garcia, as an asserted
                      owner of the Aircraft; and
                 o    Juan Carlos Martinez Ceciass Rodriguez, as a
                      possessor of the Aircraft.
       Ibid.
            The State bears the burden under the Texas Constitution to
       prove probable cause for the seizure. $56,700 in US Currency v
       State, 730 SW2d 659, 661 (Tex 1987), citing Tex Const art I, § 9.
       This Court recently expressed concern in a similar action
       regarding the unconstrained and unsupervised administration of
       civil-forfeiture proceedings under Texas law. See Texas v Thirteen
       Pallets of Industrial Oilfield Hoses and Five Pallets of Blowout Preventers,
       --- F Supp 3d ---, 2021 WL 520224, *2 (SD Tex) (citations
       omitted). Opinion there referred to baseless conjecture in
       testimony given in this action as to probable cause at the initial
       conference on February 4, 2021. Those concerns needn’t be
       repeated because this action is resolved on procedural grounds.
            Garcia removed the action in October 2020, asserting federal
       subject-matter jurisdiction under 28 USC §§ 1331, 1441, and
       1446. Dkt 1 at 2–3. He then moved to dismiss the action. Dkt 2.
       Curiously, that motion in part seeks such dismissal under Rule
       12(b)(1) of the Federal Rules of Civil Procedure, upon flat
       assertion that federal subject-matter jurisdiction is lacking. See id
       at 5–6, 17.
            A defendant may typically remove any action from state
       court where “original jurisdiction” also exists in federal court.
       28 USC § 1441(a). But a district court must remand the case to
       state court if “at any time before final judgment it appears that
       the district court lacks subject matter jurisdiction.” 28 USC
       § 1447(c). “Because removal raises significant federalism
       concerns, the removal statute is strictly construed ‘and any doubt
       as to the propriety of removal should be resolved in favor of




                                            2
Case 4:20-cv-03610 Document 19 Filed on 05/13/21 in TXSD Page 3 of 5




       remand.’” Gutierrez v Flores, 543 F3d 248, 251 (5th Cir 2008),
       quoting In re Hot-Hed, Inc, 477 F3d 320, 323 (5th Cir 2007). And
       the removing party “has the burden of proving by a
       preponderance of the evidence that subject matter jurisdiction
       exists.” New Orleans & Gulf Coast Railway Co v Barrois, 533 F3d
       321, 327 (5th Cir 2008) (citation omitted). The removing party
       also bears the burden of showing that removal was procedurally
       proper. Manguno v Prudential Property & Casualty Insurance Co, 276
       F3d 720, 723 (5th Cir 2002), citing De Aguilar v Boeing Co, 47 F3d
       1404, 1408 (5th Cir 1995).
            Remand is required here for two reasons.
            The primary reason is Garcia’s own assertion that this Court
       lacks subject-matter jurisdiction. See Dkt 2 at 5–6, 17. “To say
       that a court is without jurisdiction to decide a case on its merits
       but has jurisdiction merely to remove the case is to state a
       contradiction.” Richman Brothers Co v Amalgamated Clothing Workers
       of America, 114 F Supp 185, 190 (ND Ohio 1953). More precisely,
       the removal statute “does not contemplate a result that permits a
       district court to remove a case which it is required to dismiss for
       want of jurisdiction.” Ibid.
            It thus seems quite clear that § 1447(c) compels remand
       when a defendant removes an action and then challenges federal
       jurisdiction. For example, in Memorial Hermann Health System v Blue
       Cross Blue Shield of Texas, Judge Sim Lake observed that the
       removing defendant “could not now argue that the court does
       not have subject-matter jurisdiction. Moreover, if the court
       lacked subject-matter jurisdiction, the logical consequence would
       be remand to state court [and] not dismissal.” 2017 WL 5593523,
       *4 n 16 (SD Tex).
            An ancillary reason justifying remand is Garcia’s procedurally
       defective notice of removal. Generally, all defendants that have
       been properly served and joined must consent to removal. See 28
       USC § 1446(b)(2)(A). A respected treatise notes that “courts
       require written consent by all of the defendants, either in the
       notice of removal or in other papers filed with the district court.”
       Charles Alan Wright and Arthur R. Miller, Federal Practice and
       Procedure, § 3730 (West 4th ed October 2020 Update); see also
       Gillis v Louisiana, 294 F3d 755, 759 (5th Cir 2002). Absent




                                        3
Case 4:20-cv-03610 Document 19 Filed on 05/13/21 in TXSD Page 4 of 5




       extraordinary circumstances, a notice of removal is defective (and
       remand is thus required) if all defendants who have been properly
       joined and served don’t consent within thirty days. See Getty Oil
       Corp v Insurance Co of North America, 841 F2d 1254, 1262 (5th Cir
       1988). An exception to this general rule requiring consent
       pertains to nominal or formal parties. See Farias v Bexar County Board
       of Trustees, 925 F2d 866, 871 (5th Cir 1991) (collecting cases). But
       to establish that another defendant is nominal only, the removing
       defendant must show that “there is no possibility that the plaintiff
       would be able to establish a cause of action against the non-
       removing defendants in state court.” Ibid (citations omitted).
            The State establishes that counsel for Rodriguez—one of the
       potential interest holders identified above—signed a verified
       waiver of citation that was filed in state court. Dkt 6 at 3. Garcia
       concedes that Rodriguez didn’t consent to removal. But he
       argues that such consent wasn’t required because Rodriguez is “a
       nominal party to this action.” Dkt 10 at 9. He states in support
       that “the Aircraft has been seized and is not in the possession of
       Mr. Rodriguez. The State can proceed with its forfeiture efforts
       without even being slightly affected by Mr. Rodriguez’s absence.”
       Id at 10. But this doesn’t establish that there’s no possibility that the
       State could establish a cause of action against Rodriguez in state
       court. Farias, 925 F2d at 871. This is an in rem action in which
       Rodriguez at least has the potential ability to appear, be heard,
       and resist the relief sought by the State. Tex Code Crim Proc art
       59.04(b).
            Instead, this situation resembles that seen in Cowart Iron
       Works, Inc v Phillips Construction Co, where “a landowner, not
       expressly named a party defendant, was prepared to defend in
       state court an in rem foreclosure action on his property, and the
       action was removed to federal court by the other defendants.”
       Wright & Miller, Federal Practice and Procedure, § 3730, citing 507 F
       Supp 740, 745 (SD Ga 1981). And that action was remanded
       precisely because “the landowner defendant had not concurred
       in the removal petition.” Wright & Miller, Federal Practice and
       Procedure, § 3730 (citing same).
            The notice of removal here is likewise defective. Remand is
       thus required because Rodriguez hasn’t consented to removal,




                                          4
Case 4:20-cv-03610 Document 19 Filed on 05/13/21 in TXSD Page 5 of 5




       and Garcia hasn’t established that Rodriguez is a nominal party.
       See Breitling v LNV Corp, 86 F Supp 3d 564, 572–73 (ND Tex
       2014); Aynesworth v Beech Aircraft Corp, 604 F Supp 630, 634 (WD
       Tex 1985)
           The motion to remand by Plaintiff the State of Texas is
       GRANTED. Dkt 6.
           This case is REMANDED to the 165th Judicial District Court
       of Harris County, Texas for further proceedings.
           The Clerk is ORDERED to provide a copy of this Order to the
       District Clerk of Harris County, Texas.
           SO ORDERED.

           Signed on May 13, 2021, at Houston, Texas.



                                   Hon. Charles Eskridge
                                   United States District Judge




                                      5
